 
Exhibit 10.7
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
SECURED PROMISSORY NOTE
 
$250,000.00
September  21, 2009



FOR VALUE RECEIVED, SwissINSO SA, a Swiss corporation (the “Maker”), promises to
pay to the order of Pashminadepot.com, Inc., a Florida corporation, or its
successors or assigns (the “Holder”), upon the terms set forth below, the
principal sum of Two Hundred Fifty Thousand Dollars ($250,000) (this “Note”).
The execution and delivery of this Note is referred to in that certain Stock
Purchase Agreement dated September 10, 2009 (the “Purchase Agreement”) among
Maker, Holder and the other parties signatories thereto. Defined terms not
otherwise defined herein shall have the meanings ascribed to such terms in that
Purchase Agreement.
 
1.  Payments.
 
(a) Unless an Event of Default shall have previously occurred and be continuing,
the full amount of principal under this Note shall be due and payable on a date
(the “Maturity Date”) that shall be the earlier to occur of: (i) 120 days from
the date hereof or (ii) the date the Holder or Maker (or any successor in
interest to or parent thereof or any subsidiary thereof or such
successor-in-interest or parent) consummates the sale of securities in a single
transaction or series of related transactions resulting in gross proceeds of at
least $5,000,000 or more (a “Financing”).
 
(b) There shall be no interest payable on the outstanding principal amount of
this Note. Except as otherwise set forth in this Note, the Maker may not prepay
any portion of the principal amount of this Note without 10 day advance written
notice to the Holder.
 
 
-1-

--------------------------------------------------------------------------------

 


2.   Events of Default.
 
(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
 
(i) Any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;
 
(ii) The Maker shall fail to observe or perform any obligation or shall breach
any term or provision of this Note and such failure or breach shall not have
been remedied within ten business days after the date on which notice of such
failure or breach shall have been delivered;
 
(iii) The Maker shall fail to observe or perform any of its obligations owed to
the Holder or any other covenant, agreement, representation or warranty
contained in, or otherwise commit any material breach hereunder or in any other
agreement executed in connection herewith;
 
(iv) The Maker shall commence, or there shall be commenced against the Maker a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Maker commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Maker, or there is commenced
against the Maker any such bankruptcy, insolvency or other proceeding; or the
Maker is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Maker suffers any
appointment of any custodian or the like for it or any substantial part of its
property; or the Maker makes a general assignment for the benefit of creditors;
or the Maker shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Maker
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Maker shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Maker for
the purpose of effecting any of the foregoing;
 
(v) The Maker shall default in any of its respective obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Maker or any
subsidiary, whether such indebtedness now exists or shall hereafter be created;
 
(vi) A breach or threatened breach by the Maker of any representations,
warranties, covenants or agreements by Maker or a Seller in the Purchase
Agreement which is not cured within five business days after notice thereof by
the Holder; or
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(vii) The Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 50% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of the Maker, or (d)
make any distribution or declare or pay any dividends (in cash or other
property, other than common stock) on, or purchase, acquire, redeem, or retire
any of the Maker’s capital stock, of any class, whether now or hereafter
outstanding. “Change of Control Transaction” means the occurrence of any of: (i)
an acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of the Maker, by contract or otherwise) of in excess
of 20% of the voting securities of the Maker, (ii) a replacement at one time or
over time of more than one-half of the members of the Maker’s board of directors
which is not approved by a majority of those individuals who are members of the
board of directors on the date hereof (or by those individuals who are serving
as members of the board of directors on any date whose nomination to the board
of directors was approved by a majority of the members of the board of directors
who are members on the date hereof), (iii) the merger of the Maker with or into
another entity that is not wholly owned by the Maker, consolidation or sale of
33% or more of the assets of  the Maker in one or a series of related
transactions, or (iv) the execution by the Maker of an agreement to which the
Maker is a party or by which it is bound, providing for any of the events set
forth above in (i), (ii) or (iii).
 
(b) If any Event of Default occurs and shall be continuing, the full principal
amount of this Note, shall become, at the Holder’s election, immediately due and
payable in cash.
 
(c) The Holder need not provide and the Maker hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by the Holder at any time prior
to payment hereunder. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
3. Negative Covenants. So long as any portion of this Note is outstanding, the
Maker will not directly or indirectly:
 
(a) Except for Permitted Indebtedness (as defined below), enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;
 
(b) Except for Permitted Liens (as defined below), enter into, create, incur,
assume or suffer to exist any liens or encumbrances of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom;
 
(c) amend its charter, bylaws or other organizational documents so as to
adversely affect any rights of the Holder;
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of securities other then the Notes subject to the
prepayment provisions herein;
 
(e) enter into any agreement with respect to any of the foregoing; or
 
(f) take any of the actions prescribed in Section 7.3 or 7.5 of the Purchase
Agreement;
 
(g) pay cash dividends or distributions on any equity securities of the Maker.
 
“Permitted Indebtedness” shall mean either (a) the indebtedness of the Maker
existing on the date of issuance and disclosed to Holder, and (b) any
indebtedness incurred by the Maker, any subsidiary of the Maker or any parent or
successor-in-interest to the Maker in connection with a Financing, (c) any
indebtedness the proceeds of which are used to repay the Notes in full after
giving of appropriate notice and (d) any indebtedness consented to by the
Holder.
 
“Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures and (b) liens imposed by law which were incurred in the ordinary
course of business, such as carriers’, warehousemen’s and mechanics’ liens,
statutory landlords’ liens, and other similar liens arising in the ordinary
course of business, and (x) which do not individually or in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Maker and its
subsidiaries or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such lien.
 
4. Security  As security for the prompt and complete payment and performance
when due of all of the obligations under this Note, Maker hereby grants to the
Holder a first priority lien on and continuing security interest in, all of the
Maker’s right, title and interest in, to and under all property and assets of
the Maker, whether now owned or hereafter acquired or arising and wheresoever
located, of every kind and description, tangible or intangible, including, but
not limited to, the assets described on Schedule 6.8 to the Purchase Agreement,
attached hereto and incorporated by specific reference herein (collectively, the
“Collateral”). The Maker covenants and agrees that, to the extent it is
necessary or desirable to obtain any waiver or consents, make any filings with
any governmental agency or body, or enter into any additional agreements in
connection with the preceding, upon the request of the Holder, Maker shall use
its best efforts to take such actions as promptly as practicable.  In the event
of an uncured default under this Note, Holder shall be entitled to exercise any
or all of the rights and remedies of a secured creditor with respect to the
Collateral under applicable law.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
5. No Waiver of the Holder’s Rights. All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of the Holder in exercising any of its options, powers or rights, nor
any partial or single exercise of its options, powers or rights shall constitute
a waiver thereof or of any other option, power or right, and no waiver on the
part of the Holder of any of its options, powers or rights shall constitute a
waiver of any other option, power or right. The Maker hereby waives presentment
of payment, protest, and all notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note. Acceptance by the
Holder of less than the full amount due and payable hereunder shall in no way
limit the right of the Holder to require full payment of all sums due and
payable hereunder in accordance with the terms hereof.
 
6. Modifications. No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.
 
7. Cumulative Rights and Remedies; Usury. The rights and remedies of the Holder
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, or applicable law (including at equity).
The election of the Holder to avail itself of any one or more remedies shall not
be a bar to any other available remedies, which the Maker agrees the Holder may
take from time to time. If it shall be found that any interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall be reduced to the maximum permitted rate of interest under
such law.
 
8. Use of Proceeds.  The Maker shall use the proceeds from this Note hereunder
for working capital purposes and not for the satisfaction of any portion of the
Maker’s or any affiliate or subsidiary’s debt (other than payment of trade
payables in the ordinary course of the Maker’s business and prior practices) or
to redeem any of the Maker’s or subsidiary’s equity or equity-equivalent
securities  or to pay back salaries or wages, other than an aggregate of $75,000
can be used for back salaries or wages.
 
9. Collection Expenses. If the Holder shall commence an action or proceeding to
enforce this Note, then the Maker shall reimburse the Holder for its costs of
collection and attorneys fees and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
10. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.
 
11. Successors and Assigns. This Note shall be binding upon the Maker and its
successors and shall inure to the benefit of the Holder and its successors and
assigns. The term “Holder” as used herein, shall also include any endorsee,
assignee or other holder of this Note.
 
12. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, the Maker shall execute and deliver to the Holder a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, the Maker may require the Holder to deliver to the Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
13. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the laws of Switzerland.
 
14. Notice. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given to the Company at its
principal place of business and to the Holder to the address in the Purchase
Agreement.
 
15. Required Notice to the Holder. The Holder is to be immediately notified by
the Maker, in accordance with Section 14, of the existence or occurrence, of any
Event of Default.
 
The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.
 
 

  SWISSINSO SA          
 
By:
/s/ Michel Gruering       Name: Michel Gruering       Title:   President        
 

 
 
 
 
 
 -6-

--------------------------------------------------------------------------------